Citation Nr: 1717838	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  15-25 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for sciatic radiculopathy, right, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for lumbosacral strain with degenerative disc disease and sacroilitis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for left knee osteoarthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for right knee osteoarthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for left ankle sprain, currently evaluated as 10 percent disabling.


6.  Entitlement to an increased evaluation for right ankle sprain, currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran checked box 8b on her July 2015 substantive appeal (VA Form 9), indicating she wished to have a hearing before a Veterans Law Judge (VLJ) appearing by live video teleconference (VTC).

In August 2016 the AOJ sent a letter explaining that the Veteran had been put on a waiting list of persons waiting to appear at the local office for a VTC hearing before the Board.  The letter gave her other options, such as requesting a hearing before the Board in Washington DC or withdrawing her hearing request.  Later that same month, the Veteran requested that her hearing be moved to Washington, DC.

In October 2016, the AOJ notified the Veteran that she had been placed on the list of persons wanting to appear at an in-person hearing before the Board in Washington, DC.  The letter outlined other options, including to request a live VTC hearing before the Board, request a travel board, or to withdraw her hearing request.  The letter was returned as undeliverable in November 2016.

In March 2017, the Veteran's case was formally placed on the docket, and she was sent a letter notifying her of that, as well as advising her that she had 90 days from the date of the letter or until the Board issues a decision to request a change in representation or to submit additional argument or evidence.  Later the same month, the Board advised she had been scheduled for an in-person hearing before the Board in Washington, DC, scheduled in May 2017.  The letter advised that motions for good cause to reschedule the hearing must be made to the Board.  In April 2017, the Veteran's representative moved to change the venue of the Veteran's hearing from Washington, DC to a VTC hearing at the RO. 

The motion has been granted.  Consequently, a VTC hearing must be scheduled at the Veteran's local RO, and as scheduling of the hearing is done by the AOJ, a remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704 (2016). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at her local RO before a Veterans Law Judge appearing by VTC at the earliest available opportunity.  Provide notice to the Veteran and to her representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  A copy of this notification should be associated with the claims file.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

